Title: On the Reception of Edmond Charles Genet in Philadelphia, [14–16 May 1793]
From: Hamilton, Alexander
To: 


[Philadelphia, May 14–16, 1793]
It is observable, that attempts are making to engage the good citizens of this place, to give some public demonstrations of satisfaction, on the arrival of M. Janet, the expected Minister Plenipotentiary from France.
The good sense and prudence of the Citizens of Philadelphia, it is hoped, will guard them against being led into so unadvised a step.
Every discreet man must perceive at once that it is highly the interest of this country to remain at peace and as a mean to this to observe a strict neutrality in the present quarrel between the European Powers.
Public manifestations even of strong wishes in our citizens in favour of any of the contending parties might interfere with this object; in tending to induce a belief that we may finally take a side.
If done, at the seat of the general Government, it may be suspected to have been done with the countenance of the Government. Tis easy to see, that such a supposition might not be without inconvenience.
The step recommended would be the more delicate, as nothing of the kind happened on the arrival of Mr. Ternant, the immediate predecessor of the expected Gentleman. Mr. Ternant, having served with reputation & usefulness, in our armies, during the late war, had a personal claim to marks of esteem, as far as on considerations of public propriety, it would have been right to bestow them. None were bestowed. To distinguish his successor would savour as little of kindness towards him as of prudence towards ourselves.
If we feel kind dispositions towards France for the assistance afforded us, in our revolution, it will not do us honor to forget that Louis the XVI was then the sovereign of the Country—that the succour afforded depended on his pleasure. Of this we are sure—there is no ambiguity. Whether he has suffered justly the melancholy fate, which he has recently experienced, is at least a question. No satisfactory evidence of the affirmative has yet appeared in this Country. We have seen strong assertions but no proof. To the last awful moment, he persevered in declaring his innocence.
In such a state of things, any extraordinary honors to the representative of those who consigned him to so affecting a doom, would be as little consonant with decorum and humanity, as with true policy.
It will not be difficult, either, to perceive that in such a state of things
